J-S38024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ISAIAH FREEMAN                           :
                                          :
                    Appellant             :   No. 1287 EDA 2022

             Appeal from the PCRA Order Entered April 21, 2022
            In the Court of Common Pleas of Montgomery County
                Criminal Division at CP-46-CR-0006135-2017


BEFORE: KUNSELMAN, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                        FILED DECEMBER 29, 2022

      Isaiah Freeman (Appellant) appeals from the denial, following a hearing,

of his first counseled petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541–9546. We affirm.

      The PCRA court summarized the underlying facts as follows:

      On July 6, 2017, at approximately 6:30 p.m., [Appellant] stalked
      and, as he admitted when he took the stand at trial, shot 16-year-
      old Jordan Scott (“Scott”) and Scott’s juvenile friend, [T.W.], as
      the boys walked along Chain Street toward Blackberry Alley in
      Norristown, Montgomery County. [T.W.] survived. Scott was
      killed. Minutes before the shooting, [Appellant] was the front seat
      passenger in a dark grey 2013 Dodge Charger … owned and
      operated by [Appellant’s] 30-year-old co-Defendant, William
      Wilson (“Wilson” or co-Defendant). They were accompanied by
      another juvenile … in the backseat. While driving, [Appellant]
      caught sight of Scott and [T.W.] walking along the sidewalk, at
      which point [the men] hatched a plan for [Appellant] to ambush
      and shoot them.

      By way of background, [Appellant’s] ambush of Scott and [T.W.]
      arose out of an escalating feud between what the parties called
J-S38024-22




     the “the Norristown boys”, of which [Appellant] and co-Defendant
     Wilson were members, and another faction, “the Pottstown boys”,
     of which Scott and [T.W.] were members. The feud began a few
     days earlier on or about July 1, 2017, with a fist fight between a
     juvenile member of each respective group[.] … The derisive
     division was further exacerbated by a shooting which occurred on
     July 5, 2017, at approximately 12:40 a.m., when multiple
     witnesses reported hearing shots ring out near the corner of Green
     and Marshall Streets in Norristown. Evidence at trial suggested
     that Scott received a single non-lethal gunshot wound in that July
     5th incident which[,] Scott believed, was at the hands of
     [Appellant] as the shooter. Additionally, the Commonwealth
     presented evidence of a Facebook call to [Appellant] wherein Scott
     bragged that he was still alive, and [Appellant] retorted that he
     was going to kill Scott.

     Seconds before the shooting the very next day, on July 6 th,
     surveillance video captured Wilson parking his Charger
     surreptitiously along Blackberry Alley so that [Appellant], who
     Wilson had armed with a black handgun drawn from beneath his
     driver’s seat, could exit the vehicle quickly without notice and
     ambush the two unsuspecting victims as they walked along Chain
     Street. [Appellant] can then be seen sneaking up to the corner
     with a dark hoody drawn over his head to conceal his identity,
     jumping out from around the building’s corner, and repeatedly
     firing the black handgun … fatally wounding Scott and seriously
     injuring [T.W.]

PCRA Court Opinion, 7/6/22, at 1-2 (footnotes omitted).

     In April 2018, a jury convicted Appellant of one count each of first-

degree murder, conspiracy, and unlawful possession of a firearm, and two

counts of aggravated assault. On July 10, 2018, the trial court sentenced

Appellant to life in prison without the possibility of parole. On December 22,



                                    -2-
J-S38024-22




2020, this Court affirmed the judgment of sentence.         Commonwealth v.

Freeman, 245 A.3d 1092 (Pa. Super. 2020) (unpublished memorandum).

Appellant did not petition the Pennsylvania Supreme Court for allowance of

appeal.

        On May 24, 2021, Appellant pro se filed a timely PCRA petition. The

PCRA court appointed counsel, who filed an amended petition on November

8, 2021. The PCRA court held an evidentiary hearing on March 4, 2022. On

April 21, 2022, the PCRA court entered an order denying relief. This timely

appeal followed.1

        Appellant presents the following questions for review:

        1.    [Whether] [t]he PCRA [c]ourt erred by denying the
        Appellant’s request for a new trial or an arrest of judgment due to
        the ineffectiveness of [t]rial [c]ounsel’s failure to properly
        investigate, discover and adequately prepare witnesses to
        corroborate Appellant’s testimony at trial about his reasonable
        fear of death or serious bodily injury at the hands of Jordan
        Scott[?]

        2.    [Whether] [t]he PCRA [c]ourt erred by denying the
        Appellant’s request for a new trial or an arrest of judgment due to
        the ineffectiveness of [t]rial [c]ounsel’s failure to request the
        [c]ourt to instruct the [j]ury on the issue of unreasonable self-
        defense[?]


____________________________________________


1   Both Appellant and the PCRA court have complied with Pa.R.A.P. 1925.


                                           -3-
J-S38024-22




      3.    [Whether] [t]he PCRA [c]ourt erred by denying the
      Appellant’s request for a new trial or an arrest of judgment due to
      the ineffectiveness of [t]rial [c]ounsel’s failure to properly
      investigate, discover and adequately present the defense of
      [d]iminished [c]apacity thereby rendering the Appellant incapable
      of forming the specific intent to commit First Degree Murder[?]

Appellant’s Brief at 4.

      We begin by recognizing our standard of review:

      To be eligible for PCRA relief, a petitioner must prove by a
      preponderance of the evidence that his conviction or sentence
      resulted from one or more of the enumerated circumstances found
      at 42    Pa.C.S.    §    9543(a)(2) (delineating  the  eligibility
      requirements of the PCRA). A petitioner also must demonstrate
      that the issues raised in his PCRA petition have not been
      previously litigated or waived. Id. at § 9543(a)(3).

                                      ***

      ... It is well-settled that counsel is presumed to have been
      effective and that the petitioner bears the burden of proving
      counsel’s    alleged    ineffectiveness.     Commonwealth         v.
      Cooper, 596 Pa. 119, 941 A.2d 655, 664 (2007). To overcome
      this presumption, a petitioner must establish that: (1) the
      underlying substantive claim has arguable merit; (2) counsel did
      not have a reasonable basis for his or her act or omission; and (3)
      the petitioner suffered prejudice as a result of counsel’s deficient
      performance, “that is, a reasonable probability that but for
      counsel’s act or omission, the outcome of the proceeding would
      have been different.” Id. A PCRA petitioner must address each
      of these prongs on appeal.               See Commonwealth v.
      Natividad, 595      Pa.   188,    938     A.2d   310,   322     (Pa.
      2007) (explaining that “appellants continue to bear the burden of
      pleading and proving each of the [ineffective assistance of
      counsel] elements on appeal to this Court”). A petitioner’s failure




                                     -4-
J-S38024-22




     to satisfy any prong of this test is fatal to the claim. Cooper, 941
     A.2d at 664.

     When [an appellate c]ourt reviews an order dismissing or denying
     a PCRA petition, its standard of review is whether the findings of
     the PCRA court are supported by the record and are free from
     legal error. “The PCRA court’s credibility determinations, when
     supported     by     the   record,    are    binding    on    this
     Court[.]” Commonwealth v. Mason, 634 Pa. 359, 130 A.3d
     601, 617 (2015) (quoting Commonwealth v. Roney, 622 Pa. 1,
     79 A.3d 595, 603 (2013)). “Appellant has the burden to persuade
     this Court that the PCRA court erred and that such error requires
     relief.” Commonwealth v. Wholaver, 644 Pa. 386, 177 A.3d
     136, 144-45 (2018).

Commonwealth v. Reid, 259 A.3d 395, 405-06 (Pa. 2021).

     In his first issue, Appellant argues trial counsel was ineffective for failing

to investigate and call potential defense witnesses Dontae Webb (Webb),

Dontae Parker (Parker), and Iniyah Hayes (Hayes). Appellant’s Brief at 11-

32. Appellant claims these witnesses would have “corroborat[ed] Appellant’s

testimony about his reasonable fear of death or serious bodily injury at the

hands of Jordan Scott.” Id. at 11. Appellant also asserts the witnesses would

have testified that Appellant “was not the individual who shot Scott on July

[5], 2017, and therefore did not provoke this incident.” Id. at 28.

     To prove that trial counsel was ineffective for failing to call a witness, a

petitioner must demonstrate:




                                      -5-
J-S38024-22




      (1) the witness existed; (2) the witness was available to testify
      for the defense; (3) counsel knew of, or should have known of,
      the existence of the witness; (4) the witness was willing to testify
      for the defense; and (5) the absence of the testimony of the
      witness was so prejudicial as to have denied the defendant a fair
      trial.

Commonwealth v. Brown, 196 A.3d 130, 167 (Pa. 2018).

      The record does not support Appellant’s claim regarding Hayes, who is

Appellant’s sister.   See N.T. 4/20/18, at 317.    Trial counsel sought to call

Hayes, but the Commonwealth objected because Hayes had violated the trial

court’s sequestration order. Id. The trial court sustained the objection and

precluded Hayes from testifying. Id. Appellant challenged the trial court’s

ruling on direct appeal, and this Court affirmed. Freeman, 245 A.3d 1092,

at *4. As this issue was previously litigated and Hayes was not available to

testify, counsel cannot be ineffective for failing to call her as a witness. See

Reid, 259 A.3d 405; Brown, 196 A.3d at 167.

       With respect to Webb and Parker, trial counsel testified at the PCRA

hearing that Appellant never told him about Webb and Parker. N.T., 3/4/22,

at 51; see also id. at 52 (“he never identified these [witnesses.”]). The PCRA

court credited this testimony.    See PCRA Court Opinion, 7/6/22, at 10.

See also Commonwealth v. Medina, 92 A.3d 1210, 1214 (Pa. Super.

2014) (PCRA court’s credibility determinations, if supported by record, are


                                     -6-
J-S38024-22




binding on this Court); Commonwealth v. Martin, 5 A.3d 177, 197 (Pa.

2010) (factual findings of PCRA court, “which hears evidence and passes

on credibility of witnesses, should be given great deference”). Because trial

counsel did not know about Webb and Parker, he cannot be ineffective for

failing to call them as witnesses. See Brown, 196 A.3d at 167.

     The record further supports the PCRA court’s determination that

Appellant was not prejudiced by the absence of Webb and Parker’s testimony.

The PCRA court explained:

     [Appellant] unequivocally admitted during trial that he shot Scott
     and [T.W.] He argues in his Amended PCRA Petition that [Webb
     and Parker’s] proposed testimony that he did not shoot Scott in
     the early morning of July 5th would have corroborated his
     testimony that he did not shoot Scott [that morning,] and he
     feared for his own life at the hands of Scott, who he believed came
     to Norristown looking for him. The underlying premise for this
     improbable defense was that Scott believed [Appellant] shot him
     on July 5th and was coming for revenge. Whether [Appellant]
     actually shot Scott on July 5th was thus of little moment as Scott’s
     mental state was the issue and, in fact, the jury believing that
     [Appellant] did not shoot Scott on July 5th could arguably diminish
     [Appellant’s] claim that Scott was coming to get him.

     Most crucially, even had these witnesses testified, the outcome of
     the trial would have remained the same. The overwhelming, clear
     evidence demonstrated that [Appellant] ambushed Scott and
     [T.W.] He hid behind a wall and waited for Scott and [T.W.] to
     approach. Then, he jumped out from behind the wall and began
     rapidly firing at Scott and [T.W.] This evidence clearly precludes
     any argument of self-defense, even imperfect self-defense, by
     [Appellant] because he failed to retreat from the alleged threat


                                    -7-
J-S38024-22




      posed by Scott. Thus, the trial outcome would not have differed
      had these witnesses testified.

PCRA Court Opinion, 7/6/22, at 11 (footnote omitted). The record and law

support the PCRA court’s reasoning. Accordingly, Appellant’s first issue does

not merit relief.

      In his second issue, Appellant argues trial counsel was ineffective for

“fail[ing] to request the [c]ourt to instruct the [j]ury on the issue of

unreasonable self-defense.” Appellant’s Brief at 32; see also id. at 32-37.

Appellant acknowledges that trial counsel planned to ask for this instruction,

but subsequently agreed with the trial court that it was not warranted. See

id. at 34; N.T., 4/20/18, at 322-24.

      In finding otherwise, the PCRA court reasoned:

      The Pennsylvania Supreme Court has held that where the
      evidence could not have reasonably supported a finding of
      unreasonable belief in the necessity of using deadly force in self-
      defense, a defendant charged with murder is not entitled to a jury
      instruction on “unreasonable belief” voluntary manslaughter;
      therefore, trial counsel was not ineffective for failing to except to
      trial court’s failure to charge on it. Commonwealth v. Carter,
      466 A.2d 1328 (Pa. 1983). “Simply because unreasonable belief
      voluntary manslaughter sometimes may arguably be a lesser-
      included offense of murder is not a valid reason upon which to
      base a requirement that a trial judge must instruct a jury on an
      offense extraneous to the proof at trial.” Id. at 1332.
      (internal citation omitted) (emphasis added).              See also
      Commonwealth v. Broaster, 863 A.2d 588 (Pa. Super. 2004)
      (holding, in part, that jury instruction on voluntary manslaughter


                                       -8-
J-S38024-22




     that included imperfect self-defense was not warranted). Notably,
     the Broaster Court found that defendant had failed in his duty to
     retreat. Id. at 597.

           A claim of imperfect self-defense must satisfy all the
           requisites of justifiable self-defense (including that the
           defendant was not the aggressor and did not violate
           a duty to retreat safely), with the exception that
           imperfect self-defense involves an unreasonable,
           rather than a reasonable, belief that deadly force was
           required to save the actor’s life. 18 Pa.C.S. § 505(b).

     Commonwealth v. Busanet, 54 A.3d 35, 56 (Pa. 2012) quoting
     Commonwealth v. Rivera. 983 A.2d 1211, 1224 (Pa. 2009)
     (emphasis added). See also [Commonwealth v.] Tilley, [595
     A.2d 575, 587 (Pa. 1991)].

     The standard jury instruction for unreasonable belief self-defense
     also states that said instruction is to be given only if the facts of
     record support it. Included in the jury instruction is a statement
     that the defendant did not violate his duty to retreat.

     In the case sub judice, the evidence clearly demonstrated that
     [Appellant] violated a duty to retreat, and in fact went to the
     victims and ambushed them!           [Appellant] admitted in his
     testimony to shooting Scott and [T.W.] Video evidence showed
     [Appellant] sneak up to a wall, hide behind it to await the
     approach of Scott and [T.W.], jump out, and start shooting rapidly
     at Scott and [T.W.] There simply is no question that [Appellant]
     violated the duty to retreat. Accordingly, [Appellant] was not
     entitled to a jury instruction on unreasonable belief voluntary
     manslaughter and [Appellant’s] trial counsel was not ineffective in
     failing to request the Court for such a jury instruction.




                                     -9-
J-S38024-22




PCRA Court Opinion, 7/6/22, at 12-13 (emphasis in original). Our review of

the record reveals ample support for the PCRA court’s reasoning.            Thus,

Appellant’s second issue does not merit relief.

      In his third and final issue, Appellant argues trial counsel was ineffective

for not investigating and “present[ing] the defense of [d]iminished [c]apacity

thereby rendering Appellant incapable of forming the specific pre-meditated

intent to kill [Scott].” Appellant’s Brief at 37; see also id. at 37-40. Appellant

bases this claim his alleged “attention deficit hyperactivity disorder (ADH[D])

and Oppositional Defiant Disorder (ODD).” Id. at 37. This argument is not

persuasive.

      The Pennsylvania Supreme Court has explained that diminished capacity

is a limited defense, which does not “exculpate the defendant from criminal

liability entirely, but instead negates the element of specific intent.”

Commonwealth v. Gibson, 951 A.2d 1110, 1131 (Pa. 2008). A defendant

asserting diminished capacity must present psychiatric testimony “regarding

mental disorders that affect the cognitive functions of deliberation and

premeditation necessary to formulate a specific intent.” Commonwealth v.

Williams, 846 A.2d 105, 111 (Pa. 2004) (citation omitted).




                                     - 10 -
J-S38024-22




      Appellant points to nothing in the record, other than his own self-serving

testimony at the PCRA hearing, see N.T., 3/4/22, 6-7, to substantiate his

claim that a mental disorder negated his capacity to form the intent to kill.

Appellant did not identify medical experts who could testify on his behalf or

attach any medical records to his amended PCRA petition to substantiate this

claim.   Likewise, Appellant does not cite any legal or medical authority to

support his claim that ADHD and ODD rendered him incapable of forming the

intent to kill. See Appellant’s Brief at 37-40.

      To prevail on a claim counsel was ineffective for failing to present a

diminished capacity defense, Appellant must show there was a basis for the

defense. Commonwealth v. Uderra, 706 A.2d 334, 340-41 (Pa. 1998). As

Appellant has failed to do so, his final claim of trial counsel’s ineffectiveness

does not merit relief. See id.

      Order affirmed.




                                     - 11 -
J-S38024-22




     Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/29/2022




                          - 12 -